DETAILED ACTION
	This Office Action, based on application 15/883,273 filed 30 January 2018, is filed in response to applicant’s amendment and remarks filed 30 December 2020.  Claims 2-21 have been fully considered below.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 30 December 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG et al (US Patent 7,689,741) in view of IM (US Patent 6,671,204) and TSUJI (US PGPub 2008/0046639).

With respect to Claim 2, KANG discloses a memory apparatus, comprising: a first non-volatile memory device comprising: an array of non-volatile memory cells (Fig 1, Flash Memory Block 11); a first register comprising volatile memory (Fig 1, Second Buffer 15; Col 2, Lines 47-51); and a second register comprising volatile memory (Fig 1, First Buffer 14; Col 2, Lines 47-51); and a controller configured to: load, to the first register (Fig 2, Operation A loads data from the host interface to the second buffer; Col 5, Lines 18-20), first data to be programmed to the array (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block); prior to programming the first data to the array, receive from a host, a read request to read second data from the array (Col 5, Lines 4-8 – host performs a read operation by accessing and occupying the first buffer; Col 5, Lines 18-23 – prior to Operation C, data read from the flash memory block is loaded in the first buffer from the flash control circuit; Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface; Fig 3 illustrates Operation C completing before Operation B); translate the read request to read second data from the array into a command (Col 9, Line 41 through Col 10, Line 19 – in response to receiving data, address, and control signals from the flash interface, the controller may block the receipt of the received information to prevent simultaneous occupation of data received via the flash and host interfaces; the ‘blocking’ analogous to a translation of the read request); load the second data into the first register while the first data is in the second register (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface); provide the second data to the host (Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface).
KANG discloses two buffers wherein a first buffer holds data to be programmed to flash while a second buffer holds data to be output to the host and outputs the data from the first buffer to the flash memory and outputs the data from the second buffer to the host instead of using the same first buffer for outputting data to the flash memory and the host.  As such, KANG does not appear to explicitly disclose wherein the command moves the first data from the first register to the second register prior to reading the second data from the array; and responsive to determining that the read request is complete, generate a command to move the first data from the second register back to the first register (further see -EXAMINER’S NOTE below).
However, IM discloses wherein the command moves the first data from the first register to the second register (Col 7, Lines 58-63) prior to reading the second data from the array; and responsive to determining that the read request is complete, generate a command to move the first data from the second register back to the first register (Col 7, Lines 58-63).

KANG and IM do not appear to explicitly disclose wherein the first data is less than a full page of data.
However, TSUJI discloses wherein the first data is less than a full page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26, see --EXAMINER’S NOTE below).
KANG, IM, and TSUJI are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG, IM, and TSUJI before him or her, to modify the buffer memory of KANG to include the buffer memory divided into segments as taught by TSUJI.  A motivation for doing so would have been to aggregate multiple segments into a page (Section [0070]).  Therefore, it would have been obvious to combine KANG, IM, and TSUJI to obtain the invention as specified in the instant claims.

EXAMINER’S NOTE: The Office notes the claims attempt to be limited to a special instance wherein the data in the first register is less than a page of data; as no limitations are directed to the instance wherein the data in the first register is a page of data or more, the Office maintains the recited invention is disclosed by KANG alone in those instances.  While the Office maintains the claims are rendered obvious even in the case where the first register is less than a page of data for reasons provided in the instant rejection, further claiming the case wherein the first register is a page of data or more may provide a differentiation over cited prior art if the sequence performed responsive to the determination that the first register is a page of data or more is different from the sequence performed responsive to the determination that the first register is less than a page of data.


Claim 11, KANG discloses a method of operating a memory apparatus, the method comprising: loading, to a first register of a non-volatile memory device (Fig 2, Operation A loads data from the host interface to the second buffer; Col 5, Lines 18-20), first data to be programmed to an array of non-volatile memory cells (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block); prior to programming the first data to the array, receiving from a host, a read request to read second data from the array (Col 5, Lines 4-8 – host performs a read operation by accessing and occupying the first buffer; Col 5, Lines 18-23 – prior to Operation C, data read from the flash memory block is loaded in the first buffer from the flash control circuit; Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface; Fig 3 illustrates Operation C completing before Operation B); translating the read request to read second data from the array into a command (Col 9, Line 41 through Col 10, Line 19 – in response to receiving data, address, and control signals from the flash interface, the controller may block the receipt of the received information to prevent simultaneous occupation of data received via the flash and host interfaces; the ‘blocking’ analogous to a translation of the read request); loading the second data into the first register while the first data is in the second register (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface); providing the second data to the host (Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface).
KANG discloses two buffers wherein a first buffer holds data to be programmed to flash while a second buffer holds data to be output to the host and outputs the data from the first buffer to the flash memory and outputs the data from the second buffer to the host instead of using the same first buffer for outputting data to the flash memory and the host.  As such, KANG does not appear to explicitly disclose wherein the command moves the first data from the first register to a second register of the non-volatile memory device prior to reading the second data from the array; and responsive to EXAMINER’S NOTE associated with Claim 2).
However, IM discloses wherein the command moves the first data from the first register to a second register of the non-volatile memory (Col 7, Lines 58-63) prior to reading the second data from the array; and responsive to determining that the read request is complete, generating a command to move the first data from the second register back to the first register (Col 7, Lines 58-63).
KANG and IM are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG and IM before him or her, to modify the buffers of KANG to include moving data between buffers as taught by IM.  A motivation for doing so would have been to allow the buffer used to program the flash memory be the same buffer used to provide read data to the host.  Therefore, it would have been obvious to combine KANG and IM to obtain the invention as specified in the instant claims.
KANG and IM do not appear to explicitly disclose wherein the first data is less than a page of data.
However, TSUJI discloses wherein the first data is less than a page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).
KANG, IM, and TSUJI are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG, IM, and TSUJI before him or her, to modify the buffer memory of KANG to include the buffer memory divided into segments as taught by TSUJI.  A motivation for doing so would have been to aggregate multiple segments into a page (Section [0070]).  Therefore, it would have been obvious to combine KANG, IM, and TSUJI to obtain the invention as specified in the instant claims.

With respect to Claim 3, KANG, IM, and TSUJI disclose the apparatus of Claim 2.  KANG further discloses wherein the controller is further configured to perform a number of memory access commands subsequent to receiving the read request from the host and prior to moving the first data from the second register back to the first register (Col 6, Line 63 through Col 7, Line 6 – multi-buffering operation).

With respect to Claim 4, KANG, IM, and TSUJI disclose the apparatus of Claim 2.
KANG does not appear to explicitly disclose wherein the controller is further configured to generate a swap command to swap a content of the first register with a content of the second register.
However, IM discloses wherein the controller is further configured to generate a swap command to swap a content of the first register with a content of the second register (Col 7, Lines 58-63 – repetition of performance of the move between buffers is analogous to the ‘swap’).

With respect to Claim 5, KANG, IM, and TSUJI disclose the he apparatus of Claim 4.  KANG further discloses wherein the first non-volatile device comprises multiple planes (Fig 7, Flash Memory Blocks 711, 712, 71n) each having at least two registers corresponding thereto (Fig 7, Buffers 741, 742, 74n), and wherein the swap command operates on multiple planes simultaneously (Abstract, a buffer may interact with a flash memory block while simultaneously interact with a host interface).

With respect to Claim 6, KANG, IM, and TSUJI disclose the apparatus of Claim 2.  KANG further discloses wherein the controller is further configured to: load, to the first register (Fig 2, Operation A loads data from the host interface to the second buffer; Col 5, Lines 18-20), third data to be programmed to the array (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block); prior to programming the third data to the array, receive from the host, a program request to write fourth data to the array (Col 5, Lines 4-8 – host performs a read operation by accessing and occupying the first buffer; Col 5, Lines 18-23 – prior to Operation C, data read from the flash memory block is loaded in the first buffer from the flash control circuit; Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface; Fig 3 illustrates Operation C completing before Operation B);  load the fourth data into the first register while the third data is in the second register (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface); write the fourth data to the array (Fig 4, Operation F’ loads data from the second buffer to the flash memory; Col 6, Lines 1-12).
KANG does not appear to explicitly disclose responsive to determining that the third data loaded to the first register comprises less than a page of data: generate a command to move the third data from the first register to the second register prior to writing the fourth data to the array, and responsive to determining that program request is complete, generate a command to move the third data from the second register back to the first register.
However, IM discloses generate a command to move the third data from the first register to the second register (Col 7, Lines 58-63) prior to writing the fourth data to the array; and responsive to determining that program request is complete, generate a command to move the third data from the second register back to the first register (Col 7, Lines 58-63).
However, TSUJI discloses determining that the third data loaded to the first register comprises less than a page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).

Claim 7, KANG, IM, and TSUJI disclose the apparatus of Claim 2.  KANG further discloses wherein the controller is further configured to, prior to loading the second data into the first register, read the second data from the array into a third register of the first non-volatile memory device; wherein loading the second data into the first register includes moving the second data from the third register to the third register (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface).

With respect to Claim 8, KANG, IM, and TSUJI disclose the apparatus of Claim 2.
KANG does not appear to explicitly disclose wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data.
However, TSUJI discloses wherein the controller is configured to store tracking information to determine whether the first register stores less than a full page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size).

With respect to Claim 9, KANG, IM, and TSUJI disclose the apparatus of Claim 2.  KANG further discloses a second non-volatile memory device comprising an array of non-volatile memory cells (Fig 7, flash memory block 711, 712, 71n), a third register comprising volatile memory (Fig 7, buffers 741, 742, 74n), and a fourth register comprising volatile memory (Fig 7, buffers 741, 742, 74n); and wherein the controller is further configured to: load, to the third register (Fig 2, Operation A loads data from the host interface to the second buffer; Col 5, Lines 18-20), third data to be programmed to the array (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block); prior to programming the third data to the array, receive from the host, a read request to read fourth data from the array (Col 5, Lines 4-8 – host performs a read operation by accessing and occupying the first buffer; Col 5, Lines 18-23 – prior to Operation C, data read from the flash memory block is loaded in the first buffer from the flash control circuit; Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface; Fig 3 illustrates Operation C completing before Operation B); load the fourth data into the third register while the third data is in the fourth register (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface); provide the fourth data to the host (Col 5, Lines 15-17 – Operation C reads data from the first buffer to the host interface).
KANG does not appear to explicitly disclose responsive to determining that the third data loaded to the third register comprises less than a page of data: generate a command to move the third data from the third register to the fourth register prior to reading the fourth data from the array; and responsive to determining that read request is complete, generate a command to move the third data from the fourth register back to the third register.
However, IM discloses generate a command to move the third data from the third register to the fourth register (Col 7, Lines 58-63) prior to reading the fourth data from the array; and responsive to determining that read request is complete, generate a command to move the third data from the fourth register back to the third register (Col 7, Lines 58-63).
However, TSUJI discloses determining that the third data loaded to the third register comprises less than a page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).

Claims 10, 12-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of IM and DIGGS et al (US PGPub 2008/0147962).

Claim 13, KANG discloses an apparatus comprising: a controller (Fig 1, Control Circuits 16,17; Host Interface 13); and a non-volatile memory device, wherein the non-volatile memory device includes: an array of non-volatile memory cells configured to store data (Fig 1, Flash Memory Block 11; Col 1, Lines 19-20; Lines 40-43); a first register comprising volatile memory (Fig 1, Second Buffer 15; Col 2, Lines 47-51); and a second register comprising volatile memory (Fig 1, First Buffer 14; Col 2, Lines 47-51); wherein the non-volatile memory device is configured to: load first data to the first register (Fig 4, Operation D loads data from the host interface to the buffer; Col 5, Lines 53-59); wherein the command is translated from a different command (Col 9, Line 41 through Col 10, Line 19 – in response to receiving data, address, and control signals from the flash interface, the controller may block the receipt of the received information to prevent simultaneous occupation of data received via the flash and host interfaces; the ‘blocking’ analogous to a translation of the read request); transfer second data between the first register and the array while the second register holds the first data (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface); and program the first data to the array after the second data has been transferred between the first register and the array (Fig 4, Operation F’ loads data from the second buffer to the flash memory; Col 6, Lines 1-12).
KANG discloses two buffers wherein a first buffer holds data to be programmed to flash while a second buffer holds data to be output to the host and outputs the data from the first buffer to the flash memory and outputs the data from the second buffer to the host instead of using the same first buffer for outputting data to the flash memory and the host.  As such, KANG does not appear to explicitly disclose enter a particular mode according to a trim setting; move the first data from the first register to the second register responsive to a command from a controller; and return the first data back to the first register from the second register (further see -EXAMINER’S NOTE associated with Claim 2 and substitute ‘particular mode’ with ‘less than a page of data’).
 (Col 7, Lines 58-63) prior to reading the second data from the array; and return the first data back to the first register from the second register (Col 7, Lines 58-63).
KANG and IM are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG and IM before him or her, to modify the buffers of KANG to include moving data between buffers as taught by IM.  A motivation for doing so would have been to allow the buffer used to program the flash memory be the same buffer used to provide read data to the host.  Therefore, it would have been obvious to combine KANG and IM to obtain the invention as specified in the instant claims.
KANG and IM do not appear to explicitly disclose enter a particular mode according to a trim setting; and wherein the first data is less than a full page of data.
However, TSUJI discloses wherein the first data is less than a full page of data (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).
KANG, IM, and TSUJI are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG, IM, and TSUJI before him or her, to modify the buffer memory of KANG to include the buffer memory divided into segments as taught by TSUJI.  A motivation for doing so would have been to aggregate multiple segments into a page (Section [0070]).  Therefore, it would have been obvious to combine KANG, IM, and TSUJI to obtain the invention as specified in the instant claims.
KANG, IM, and TSUJI do not appear to explicitly disclose enter a particular mode according to a trim setting.
However, DIGGS discloses enter a particular mode according to a trim setting (Section [0009]).
(Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine KANG, IM, TSUJI, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 10, KANG, IM, and TSUJI disclose the apparatus of Claim 2. wherein the first register is a cache register (Col 1, Line 23 – buffers may temporarily store data), and wherein the NAND flash memory device comprises a data register in addition to the cache register and the second register (Fig 7, buffers 741, 742, 74n).
KANG does not appear to explicitly disclose wherein the non-volatile memory device is a NAND flash memory device coupled to the controller via a NAND Flash Interface protocol.
However, DIGGS discloses wherein the non-volatile memory device is a NAND flash memory device coupled to the controller via a NAND Flash Interface protocol (Section [0025]).
KANG, IM, TSUJI, and DIGGS are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG and DIGGS before him or her, to modify the flash memory of KANG to include NAND flash memory as taught by DIGGS.  A motivation for doing so would have been to implement the flash memory as NAND flash memory for the known benefits of using the memory type {e.g. cost of NAND memory is cheaper than NOR memory} (Section [0025]).  Therefore, it would have been obvious to combine KANG, IM, TSUJI, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 12, KANG, IM, and TSUJI disclose the method of claim 11.  KANG does not appear to explicitly disclose wherein the method includes selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device.
However, DIGGS discloses selectively enabling a particular mode prior to loading the first data to be programmed to the array of non-volatile memory cells to the first register of the non-volatile memory device (Section [0009]).
KANG, IM, TSUJI, and, DIGGS are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG and DIGGS before him or her, to modify the system of KANG to include mode selection as taught by DIGGS.  A motivation for doing so would have been to support processes optimized for multiple memory arrays (Section [0026] – e.g. mirroring).  Therefore, it would have been obvious to combine KANG, IM, TSUJI, and DIGGS to obtain the invention as specified in the instant claims.

With respect to Claim 14, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 13.  KANG further disclose wherein the non-volatile memory device is configured to transfer the second data between the first register and the array (Fig 2, Operation B transfers data from buffer to flash memory) at least partly by loading the second data from the array to the first register (Fig 2, Operation C’ transfers data from flash memory to buffer).

With respect to Claim 15, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 14.  KANG further discloses wherein the non-volatile memory device is configured to provide the second data to an (Col 5, Lines 9-17; data stored in one buffer is loaded into flash while simultaneously data stored in the other buffer is output to the host interface).

With respect to Claim 16, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 13.  KANG further discloses wherein the non-volatile memory device is configured to transfer the second data between the first register and the array at least partly by loading the second data to the first register (Fig 2, Operation C’ transfers data from flash memory to buffer) and subsequently providing the second data to the array for programming to the array (Fig 2, Operation B transfers data from buffer to flash memory).

With respect to Claim 17, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 13.  KANG further discloses wherein the non-volatile memory is configured to program a full page of data to the array that includes the first data (Col 5, Lines 11-13, Lines 18-20 – Operation B loads data from the second buffer to the flash memory block).
KANG does not appear to explicitly disclose wherein the first data is less than a full page of data.
However, TSUJI discloses (Section [0069-0071] – data D2 and D3 are data whose data size is less than a page size.  Data is then transferred from the data buffer 31 to the data cache 33 and further to the buffer 26).

With respect to Claim 19, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 13.  
KANG does not appear to explicitly disclose wherein the apparatus comprises an embedded multimedia card, the embedded multimedia card comprising the non-volatile memory device.
(Abstract, memory cards).

With respect to Claim 20, KANG, IM, TSUJI, and DIGGS disclose the apparatus of claim 13.  KANG further discloses wherein the second data comprises less than a full page of data (Col 5, Lines 15-17 – Operation C reads data {‘second data’} from the first buffer to the host interface).

With respect to Claim 21, KANG, IM, TSUJI, and DIGGS disclose the apparatus of claim 13.  KANG further discloses wherein the second data comprises a full page of data (Col 5, Lines 15-17 – Operation C reads data {‘second data’} from the first buffer to the host interface).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KANG in view of IM, TSUJI, DIGGS, and LEE et al (US PGPub 2010/0174853).

With respect to Claim 18, KANG, IM, TSUJI, and DIGGS disclose the apparatus of Claim 13.
KANG does not wherein the non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments.
However, LEE discloses wherein the non-volatile memory is configured to load the first data into the first register at least partly by incrementally loading data into the first register one segment at a time, wherein a page of data comprises a plurality of segments (Section [0038]).
KANG, IM, TSUJI, DIGGS, and LEE are analogous art because they are from the same field of endeavor of storage systems.  At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of KANG and LEE before him or her, to modify the buffer (Section [0020]).  Therefore, it would have been obvious to combine KANG, IM, TSUJI, DIGGS, and LEE to obtain the invention as specified in the instant claims.


Response to Arguments
	Applicant’s remarks, submitted 30 December 2020 in response to the Office Action mailed 30 September 2020, have been fully considered below.
	Claim Rejections under 35 U.S.C. § 112
	The Office withdraws the new matter rejection in view of applicant’s amendment and remarks.  Applicant’s amendment no longer recites the translation of the read request being performed in response to a determination of the size of first data.
	Claim Rejections under 35 U.S.C. § 103
	The applicant traverses the prior art rejection alleging cited prior art fails to disclose the features “wherein the first data is less than a page of data” and “translating the read request to read second data from the array into a command to move the first data …” as amended in the independent claims.  The applicant alleges KANG or IM teach or suggest (1) moving less than a full page of data or (2) translating a read request to read data from an array into a command to move data from a first register to a second register.”.  The applicant further alleges TSUJI does not cure the deficiencies of KANG and IM; TSUJI was cited in the prior Office Action for disclosing “determining that the first data is less than a full page of data”.
In response to (2), the Office respectfully disagrees for reasons now presented in the rejection of record.  Paragraph [0046] of applicant’s specification describes the claimed invention using the term 
In response to (1), the applicant alleges TSUJI does not appear to teach or suggest moving less than a full page of data. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., ‘moving less than a full page of data’) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims merely recite (1) first data is less than a full page, and (2) first data is moved between registers.  The claims do not recite any quantity of data that is moved, but merely first data is moved.  As noted in TSUJI, data may be aggregated to fill a unit of I/O (e.g. page) and the unit as a whole may be moved.  The Office maintains that even if a full page is moved, as long as identified data analogous to ‘first data’ is included in the full page and is moved, the limitation is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T LOONAN whose telephone number is (571)272-6994.  The examiner can normally be reached on M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM M QUELER/Supervisory Patent Examiner, Art Unit 2137                                                                                                                                                                                                        

                                                                                                                                                                                                      /E.T.L/Examiner, Art Unit 2137